14 N.Y.3d 751 (2010)
925 N.E.2d 577
898 N.Y.S.2d 539
DAVID BELDING, Respondent,
v.
VERIZON NEW YORK, INC., et al., Appellants.
Court of Appeals of New York.
Decided February 18, 2010.
*752 Cozen O'Connor, New York City (Edward Hayum of counsel), for appellants.
Kelner & Kelner, New York City (Gail S. Kelner of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed with costs. The certified question should be answered in the affirmative.
Applying the bomb blast film to the lobby windows, in and of itself, qualifies as a significant alteration (see Labor Law § 240 *753 [1]; Joblon v Solow, 91 NY2d 457, 465 [1998]). BlastGARD significantly altered the configuration or composition of the structure by changing the way the lobby windows react to explosions, impacts and the elements. The effects of this one-time security enhancement distinguish the activity from affixing an advertisement on a billboard, a more frequent change that has less structural effect (see Munoz v DJZ Realty, LLC, 5 NY3d 747 [2005]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.